Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 4-10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Her (US 2019/0306581, hereinafter Her) and in view of Choi (US 2012/0131146, hereinafter Choi).
With respect to claim 1, Her discloses a computer-implemented method, comprising:
generating media content representing a live event (Her, [0034], bookmarking content during live stream of real-time.);
successively requesting portions of first manifest information representing the media content from a packager associated with the media content, the first manifest information being configured to support streaming of the media content while the live event is ongoing (Her, [0034], bookmarking content during live stream of real-time.  Manifest files enable downloading of the container files that contain the media data of the live stream of the real-time events);
providing the first manifest information to a first client device ([0019] receiving at the playback user device a manifest and the archival bookmark);
streaming the media content to the first client device ([0019] playing back the received media files);
requesting video fragments of the media content using the first manifest information while the live event is ongoing ([0019], playback user requests media files based upon the manifest and archival bookmark);
storing copies of the video fragments ([0041],segments of the live stream are stored in a single file which can be accessed by file requests);
determining that the live event has completed ([0035], the live event may be recorded real time and subsequently archived after completion of the live stream.  It is 
requesting a final portion of the first manifest information from the packager, the final portion of the first manifest information representing a full playback duration of the media content ([0060]-[0061], after complete of the live stream, the live stream is archived which contains the files containing the media content and previously saved pieces of data referencing a playback location within the live stream (bookmark).  The bookmark saved in relation to the live stream is used to generate a new piece of bookmark data that allows the playback to being at the correct point or portion of the event.);
generating second manifest information from the final portion of the first manifest information, the second manifest information being static and specifying a start time and an end time of the media content ([0063]-[0064] translating the live bookmark into an archival bookmark that contains data referencing and archival playback location.  A 2 hour live stream of an event may contain commercials.  The archived files have the commercials removed and can designate a 45-minute time marker using a playback archived version of the content).  In [0029] Her also discloses that the manifest is dynamically generated based upon the archival bookmark);
providing the second manifest information to a second client device ([0056], the received bookmark maybe an archival bookmark. [0044] manifest is dynamically 
providing the copies of the video fragments to the second client device ([0064]-[0066] the client is able to pause the live stream, and then requests continued playback.  The stream is able to resume playback using the archived version of the content).
While Her discloses a second manifest information that is utilized for when the live stream ends and translates the live bookmark into the archival bookmark, Her does not clearly disclose the second manifest information being configured to support on-demand access to the copies of the video fragments at storage locations different than those accessible using the first manifest information.  
In the same field of endeavor, Choi discloses the second manifest information being configured to support on-demand access to the copies of the video fragments at storage locations different than those accessible using the first manifest information ([0003] process of recording a live stream so that the stream can subsequently be access on-demand).  Her and Choi are analogous art because they both disclose a live stream and being able to replay the live stream when it can ended.
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the teachings of Her’s updated manifest using an archival bookmark with information to support on-demand access to the copies of the video fragments as disclosed in Choi in order to subsequently provide on-demand access of a live stream when it ends.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish 

With respect to claim 4, it is rejected for the same reasons as claim 1 above.  In addition, Choi discloses wherein the copies of the video fragments are provided to the second client device within ten minutes of completion of the live event (Choi 2012/0131146, [0005] Once the live stream is complete, end users can access the stream 115 on-demand by requesting that the storage server 130 stream the content that was recorded to the file.  The storage server 130 and the streaming server 120 may be separate servers or a single server).
With respect to claim 5, Her discloses a computer-implemented method, comprising:
obtaining first manifest information associated with media content, the first manifest information being configured to support streaming of the media content during a broadcast period (Her, [0034], bookmarking content during live stream of real-time.  
requesting video fragments of the media content using the first manifest information ([0019], playback user requests media files based upon the manifest and archival bookmark);
storing copies of the video fragments ([0041],segments of the live stream are stored in a single file which can be accessed by file requests);
determining that the stored copies of the video fragments represent a full playback duration of the media content ([0060]-[0061], after complete of the live stream, the live stream is archived which contains the files containing the media content and previously saved pieces of data referencing a playback location within the live stream (bookmark).  The bookmark saved in relation to the live stream is used to generate a new piece of bookmark data that allows the playback to being at the correct point or portion of the event.);
generating second manifest information, the second manifest information specifying the full playback duration of the media content ([0063]-[0064] translating the live bookmark into an archival bookmark that contains data referencing and archival playback location.  A 2 hour live stream of an event may contain commercials.  The archived files have the commercials removed and can designate a 45-minute time 
providing the second manifest information to a client device ([0044] manifest is dynamically generated based upon the bookmark to include media for playback beginning at the new playback location).
While Her discloses a second manifest information that is utilized for when the live stream ends and translates the live bookmark into the archival bookmark, Her does not clearly disclose the second manifest information being configured to support on-demand access to the copies of the video fragments at storage locations different than those accessible using the first manifest information.  
In the same field of endeavor, Choi discloses the second manifest information being configured to support on-demand access to the copies of the video fragments at storage locations different than those accessible using the first manifest information ([0003] process of recording a live stream so that the stream can subsequently be access on-demand).  Her and Choi are analogous art because they both disclose a live stream and being able to replay the live stream when it can ended.
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the teachings of Her’s updated manifest using an archival bookmark with information to support on-demand access to the copies of the video fragments as disclosed in Choi in order to subsequently provide on-demand access of a live stream when it ends.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish 

With respect to claim 6, Her discloses wherein the video fragments correspond to a plurality of streaming protocols (Her, [0004]-[0005], dash and smooth streaming), and a plurality of bitrate variants for each of the streaming protocols ([0004], HTTP adaptive bitrate).
With respect to claim 7, Her discloses wherein obtaining the first manifest information includes successively obtaining portions of the first manifest information as the broadcast period progresses, each portion of the first manifest information representing a corresponding portion of the full playback duration of the media content (Her [0050] Bookmarking the live content requires sending updated bookmarking data that references the archived media content).
With respect to claim 8, Her discloses wherein generating the second manifest information includes requesting a final portion of the first manifest information, the final portion of the first manifest information representing the full playback duration of the media content ([0060]-[0063], once the live stream has been concluded, the stream maybe archived by translating the live bookmark into an archival bookmark that 
With respect to claim 9, Her discloses wherein generating the second manifest information includes processing the first manifest information to generate the second manifest information ([0060]-[0063], once the live stream has been concluded, the stream maybe archived by translating the live bookmark into an archival bookmark that contains data reference archival playback location).
With respect to claim 10, Her discloses wherein the first manifest information ([0050] live bookmark information) and the second manifest information (archived version) both include the same relative address information for the video fragments of the media content, and wherein the first manifest information and the second manifest information specify different root address information (Her [0060]-[0063], the live bookmark playback location and the archived version marks the playback location with different reference since the live stream may include data in the live bookmark (i.e., advertisements) that are not in the archived version.).
With respect to claims 11-18, they are rejected for the same reasons as claims 5-10 above.
Claims 2, 11-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Her and in view of Choi and in view of Good (US 2015/0296274, hereinafter Good).
With respect to claim 2, Her discloses wherein the video fragments correspond to a plurality of streaming protocols including Dynamic Adaptive Streaming over HTTP (DASH) (Her, [0005], dash), and Smooth Streaming ([0004], smooth streaming), and a plurality of bitrate variants for each of the streaming protocols ([0004], HTTP adaptive bitrate).
While Her discloses multiple streaming protocols, Her does not clearly disclose HTTP Live Streaming (HLS).
In the same field of endeavor, Good discloses HTTP Live Streaming (HLS), DASH, and Smooth streaming ([0003]).  Her, Choi, and Good are analogous art because they disclose a live stream and being able to stream a live event of Video on Demand content.
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the teachings of Her’s streaming protocols and Choi with HTTP Live Streaming protocol as disclosed in Good in order to subsequently provide on-demand access of a live stream.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more efficient access on-demand system so live events are able to stream live and then allow users access to the stream when the event has ended.

With respect to claims 11 and 19, Her discloses using the second manifest information to determine that a first video fragment of the video fragments of the media 
While Her discloses using manifest and bookmarks to retrieve content.  Her does not explicitly disclose requesting the first video fragment using the first manifest information.
In the same field of endeavor, Good requesting the first video fragment using the first manifest information (Good [0049] first request for a manifest associated with media content that is available).  Her, Choi, and Good are analogous art because they disclose a live stream and being able to stream a live event of Video on Demand content.
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the teachings of Her’s streaming manifest and bookmarks and Choi with requesting the first video fragment using the first manifest information as disclosed in Good in order to subsequently provide on-demand access of a live stream.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more efficient access on-demand system so live events are able to stream live and then allow users access to the stream when the event has ended.

With respect to claims 12 and 20, Her discloses wherein the second manifest information is configured to provide access to at least some of the video fragments of 
While Her discloses using storage to store the media content, Her does not explicitly disclose the media content is stored in a cache of a content distribution network during the broadcast period.
In the same field of endeavor, Good discloses stored in a cache of a content distribution network during the broadcast period (Good 2015/0296274, [0029-[0030] streaming media content with a manifest.  In response to a request for the segment from another device, the media server generates a corresponding segment to the computing device in which can also be stored in a cache at the media server for subsequent retrieval).
  Her, Choi, and Good are analogous art because they disclose a live stream and being able to stream a live event of Video on Demand content.
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the teachings of Her’s storage to store the media content and Choi with stored in a cache of a content distribution network during the broadcast period as disclosed in Good in order to subsequently provide on-demand access of a live stream.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more efficient access on-demand system so live events are able to stream live and then allow .
Claim 3 is are rejected under 35 U.S.C. 103 as being unpatentable over Her and in view of Choi and in view of Richter (US 9,742,749, hereinafter Richter).
With respect to claim 3, Her does not clearly disclose wherein the media content is streamed to the first client device in accordance with a digital rights management license, and wherein the copies of the video fragments are provided to the second client device in accordance with the digital rights management license. 
In the same field of endeavor, Richter discloses wherein the media content is streamed to the first client device in accordance with a digital rights management license, and wherein the copies of the video fragments are provided to the second client device in accordance with the digital rights management license. (Richter 9,742,749, col. 5, lines 49-62, live content channel is selected in a user interface, the information required to acquire the stream includes DRM licenses, stream metadata, manifest, etc)
Her, Choi, and Richter are analogous art because they disclose a live stream and being able to stream a live event of Video on Demand content.
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the teachings of Her’s and Choi’s streaming protocols with wherein the media content is streamed to the first client device in accordance with a digital rights management license, and wherein the copies of the video fragments are provided to the second client device in accordance with the digital rights management license as disclosed in Richter in order to protect the live streaming 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810.  The examiner can normally be reached on Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/HO T SHIU/Examiner, Art Unit 2457                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2457



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457